Citation Nr: 0409588	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  95-21 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation for in excess of 10 
percent for tinea pedis.

2.  Entitlement to an initial compensable evaluation for 
periodontitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran had active service from September 1972 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The issue of entitlement to service connection for a higher 
initial disability evaluation in excess of 10 percent for tinea 
pedis will be discussed in the remand that follows this decision 
on the merits.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran's periodontal disease is productive of loss of 
teeth (numbers 1, 2, 15, 16, 17, 18, and 32), with no prosthetic 
replacement necessary for the missing teeth. 


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable evaluation 
for periodontal disease are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the requirement 
for a well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expanded VA's duty 
to notify the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in response to the veteran's claim, the RO sent a letter 
in May 2003 advising the veteran of the evidence necessary to 
prove a claim for an initial compensable rating for periodontitis.  
The letter explained VA's duty to assist, including what evidence 
VA was responsible for obtaining and what information or evidence 
the veteran was required to provide.  The RO described the actions 
it had taken to obtain evidence and what it had secured, and asked 
the veteran to provide additional evidence and information in 
support of his appeal.  Accordingly, the Board is satisfied that 
the veteran has received all notice required by the VCAA.  See 
Quartuccio v. Principi , 16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court of 
Appeals for Veterans Claims (Court) states that VCAA notice must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).

In this case, although the May 2003 VCAA notice letter that was 
provided to the veteran does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim during the 
ten years that his claim has been pending.  On page 2 of the May 
2003 VCAA notice letter, the RO requested evidence that it still 
needed from the veteran, as well as specifically requesting that 
he "tell [the RO] about any additional information or evidence 
that you want [the RO] to get..." Therefore, the Board finds that 
any error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway v. Principi, 
No. 03-7072 (Fed. Cir. Jan. 7, 2004) (holding that the Court must 
take due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); Stegall v. West, 11 
Vet. App. 268 (1998) (where a veteran has not been harmed by an 
error in a Board determination, the error is not prejudicial); 38 
U.S.C.A. § 7261(b) ("Court shall take due account of the rule of 
prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an error or 
defect in a Board decision that does not affect the merits of the 
issue or substantive rights of the appellant will be considered 
harmless).

With respect to the duty to assist, the claims folder contains 
service medical records, VA treatment records, private medical 
records that the veteran authorized the RO to obtain, and reports 
of VA requested medical examinations.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  In correspondence dated in March 2004, the 
veteran's representative did not indicate that there was anything 
to add to this appeal.  The Board finds that the RO has satisfied 
VA's duty to assist the veteran with the development of his claim.  
38 U.S.C.A. § 5103A.   

II.  Law and regulation

Disability evaluations are determined under VA's Schedule for 
Rating Disabilities which is found in 38 C.F.R. Part 4 (2003), and 
they are designed to compensate a veteran for the average 
impairment in earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities. 38 C.F.R. § 
4.1 (2003).

The veteran has appealed the rating decision assigning an initial 
noncompensable disability rating. 38 C.F.R. § 4.71a. The rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (Where entitlement 
to compensation has already been established and an increase in 
the disability rating is at issue, the present level of disability 
is of primary importance) is not applicable to the assignment of 
an initial rating for a disability following an initial award of 
service connection for that disability. Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known as 
"staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999).

Additionally, the evaluation of the same disability under various 
diagnoses is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in establishing 
the service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When all of the evidence is assembled, [VA] is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Prior to February 1994, treatable carious teeth, replaceable 
missing teeth, abscesses, pyorrhea, and Vincent's stomatitis were 
all subject to service connection for compensation purposes, but 
rated as noncompensable. 38 C.F.R. § 4.150 (1992). 

Effective in February 1994, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis were not disabling 
conditions, and could be considered service connected solely for 
the purpose of determining entitlement to dental examinations or 
outpatient treatment pursuant to 38 C.F.R. § 17.120 (now 38 C.F.R. 
§ 17.161). The Rating Schedule was then revised to remove the 
previous listings for those disorders under Diagnostic Code 9913.  
38 C.F.R. §§ 4.149, 4.150 (1994).

The regulations were again revised in June 1999. The amended 
version eliminated the reference in 38 C.F.R. § 3.149 regarding 
the disabilities for which service connection was precluded, and 
nearly identical language entered in 38 C.F.R. § 3.381(a). In 
addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease and/or 
pyorrhea, was eliminated. The end result is that service 
connection for treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161. 38 C.F.R. § 3.381 (2003).

Prior to February 18, 1994 periodontitis was rated by analogy.  
When an unlisted disorder is encountered it will be permissible to 
rate under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies will 
be avoided, as will the use of analogous ratings for disorders of 
doubtful diagnosis, or for those not full supported by clinical 
and laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to disorders of 
functional origin.  38 C.F.R. § 4.20.

A 10 percent rating is warranted for loss of one-half of the 
masticatory surface where the medial line is the point of 
division, where all the lower anterior teeth are missing or where 
all of the upper anterior teeth are missing.  Where, however, the 
tooth loss does not involve loss of continuity or where the loss 
of masticatory surface can be restored by a suitable prosthesis, a 
noncompensable rating is warranted.  It is further noted that this 
rating contemplates loss of the body of bone only through trauma 
or disease such as osteomyelitis and not due to loss of the 
alveolar process through natural resorption.  Treatable carious 
teeth, missing replaceable teeth, a dento-alveolar abscess, 
pyorrhea alveolaris or Vincent's stomatitis will be rated as 
noncompensable. 38 C.F.R. § 4.150, Diagnostic Code 9913 (1994).

Beginning on February 18, 1994, the Rating Schedule provided that 
loss of teeth due to loss of substance of body of maxilla or 
mandible without loss of continuity, where the lost masticatory 
surface cannot be restored by suitable prosthesis and there is a 
loss of all teeth, warrants a 40 percent rating.  A 30 percent 
rating is warranted for loss of all upper teeth and loss of all 
lower teeth and a 20 percent rating is warranted where all upper 
and lower posterior teeth and all upper and lower anterior teeth 
missing are missing.  Where all upper anterior teeth, all lower 
anterior teeth missing, and all upper and lower teeth on one side 
are missing a 10 percent evaluation is warranted.  Where the loss 
of masticatory surface can be restored by suitable prosthesis a 
zero percent rating is warranted.  38 C.F.R. § 4.150, Diagnostic 
Code 9913.  These ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since such 
loss is not considered disabling.

Outpatient dental treatment may be authorized by the Chief, Dental 
Service, for beneficiaries to the extent prescribed and in 
accordance with the applicable classification and provisions set 
forth in the regulation. 38 C.F.R. § 17.120 (1992), 38 C.F.R. § 
17.161 (2003).

Where the law or regulation changes after a claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies.  

The maxilla is one of the bones forming the upper jaw, and the 
mandible is the bone of the lower jaw.  Woodson v. Brown, 8 Vet. 
App. 352 (1995), citing Dorland's Illustrated Medical Dictionary 
994, 984 (28th ed. 1994).

III.  Analysis

After carefully considering the evidence in conjunction with 
applicable law and regulation, the Board finds that entitlement to 
a compensable evaluation for periodontal disease is not warranted 
under the old or amended regulations.  Here, although the record 
shows that some of the veteran's teeth are missing, it fails to 
show that all of the veteran's anterior upper and lower teeth are 
missing and that his teeth cannot be replaced by a suitable 
prosthesis.  According to the most recent August 2001 fee basis 
examination report, the examiner noted that the veteran was 
missing teeth numbers 1, 2, 15, 16, 17, 18, and 32.  Furthermore, 
the examiner noted that no prosthetic replacement was necessary 
for the missing teeth, because the veteran's chewing ability would 
not be affected significantly.  The applicable regulation provides 
that the veteran missing or carious teeth if replaceable are to be 
assigned a noncompensable rating.  38 C.F.R. § 4.150, Diagnostic 
Code 9913 (1994).

In this case, the Board recognizes that the veteran has complained 
and continues to complain of gum pain and related problems.  The 
August 2001 fee basis examiner noted, however, shows that the 
veteran could wear dentures during this time, although they were 
not necessary.  Thus, entitlement to a compensable evaluation is 
not warranted. The remaining dental evidence of record reveals 
treatment for periodontitis, but it does not show that the veteran 
has lost all of his anterior upper and lower teeth and that his 
teeth cannot be replaced by a suitable prosthesis.

As noted above, the rating schedule only allows a compensable 
rating where all of the lower and upper anterior teeth are missing 
and where loss of the masticatory surface cannot be restored by a 
suitable prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9913 
(1994 and 2003).  As such, all of the lower and upper anterior 
teeth are not missing.  Id.; 38 C.F.R. § 4.7.  In light of the 
foregoing, the clinical data shows that entitlement to a 
compensable evaluation is not warranted.  Furthermore, a 
compensable rating applies only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss is not 
considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913.

As shown above, the Board is cognizant that Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established, and an increase in the disability rating 
is at issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found-a practice known as "staged" ratings.  Id.  
Nevertheless, after reviewing the evidence of record presented in 
this case, the Board finds that a noncompensable evaluation is 
warranted and that at no time subsequent to the awarding of 
service connection has the veteran's disability shown to be 
disabling to a compensable degree.  Thus, additional consideration 
in this regard is not warranted.  The veteran's claim for an 
initial compensable rating is denied.

The Board further notes that the pertinent provisions of 38 C.F.R. 
Parts 3 and 4, including 38 C.F.R. § 3.321 (2003), have been 
considered but finds no basis for an allowance of this claim.  In 
an exceptional case, where the schedular evaluations are found to 
be inadequate, the Chief Benefits Director or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. § 
3.321(b)(1).  However, the Board is not required to discuss the 
possible application of 38 C.F.R. § 3.321(b)(1) when there is no 
evidence of an exceptional disability picture. Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  In this case, there is no evidence 
of frequent hospitalization or marked interference with employment 
that is exceptional so as to preclude the use of the regular 
rating criteria.  Therefore, an increased evaluation on an extra-
schedular basis is not warranted.  See Floyd v. Brown, 9 Vet. App. 
88 (1996).


ORDER

Entitlement to an initial compensable evaluation for periodontitis 
is denied.


REMAND

The remaining claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the requested 
action that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO must ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 
(2003) are fully complied with and satisfied.  This includes 
notifying the appellant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and (3) of 
the information and evidence that the claimant is expected to 
provide.  The appellant should also be requested to provide any 
evidence in his possession that pertains to the claim.

2.  The RO should then undertake appropriate development to obtain 
any pertinent evidence identified but not provided by the veteran.  
If the RO is unable to obtain any pertinent evidence identified by 
the veteran, it should so inform the veteran and his 
representative and request them to submit the outstanding 
evidence.  

3.  The RO should arrange for the veteran to undergo a VA 
examination by an examiner with appropriate expertise to determine 
the nature and extent of impairment from the veteran's service-
connected tinea pedis.  The claims files must be provided to the 
examiner and consideration of such should be reflected in the 
completed examination report.  

The examination should, if possible, be conducted during an active 
stage of the veteran's service-connected skin disability.  Any 
special diagnostic studies deemed necessary should be performed.

Unretouched photographs depicting any disfiguring lesions should 
be taken.

(a)  A complete history should be elicited, to include the types 
of medications that have been used to treat the disability.

(b)  The examiner should comment on which anatomical areas are 
affected by the veteran's service-connected skin disability 
(versus any non- service-connected skin disability).  The examiner 
should indicate the percentage of the veteran's body affected by 
his service-connected skin disability and the percentage of 
exposed surfaces affected.

(c)  The examiner should describe the extent of any exfoliation, 
exudation, itching, and crusting associated with the disability, 
as well as any nervous and systemic manifestations of the 
disability.  

(d)  The location and extent of any scarring due to the veteran's 
service-connected skin disability should be described, as well as 
all other information required for rating such scarring.

(e)  The examiner should also comment on the frequency and 
duration of any flare-ups of the service-connected skin 
disability.

(f)  The examiner should also offer an opinion as to the effect of 
the service-connected skin disability on the veteran's ability to 
obtain or retain substantially gainful employment.

If the examiner is unable to render any opinion requested, it 
should be so indicated on the record, and the reasons therefor 
should be noted.  The factors upon which any medical opinion is 
based should be set forth fully for the record.  The examination 
report must be typed.

4.  Then, the RO should readjudicate the issue on appeal in light 
of all pertinent evidence and legal authority.  In evaluating the 
veteran's service-connected skin disability, the RO should 
consider all pertinent diagnostic codes under the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, to include consideration of 
both the former and the revised rating criteria.  The RO should 
also consider whether the case should be forwarded to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be deemed unwarranted, the 
reasons for this decision should be set forth in detail. 

5.  If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue to the veteran a 
supplemental statement of the case and afford him the appropriate 
opportunity for response before the claims files are returned to 
the Board for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



